Citation Nr: 1219154	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for severe calluses of the left heel, currently rated 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The veteran served on active military duty from July 1972 to January 1973 and from July 1975 to September 1976.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying an increased evaluation for severe calluses of the left heel.  The TDIU claim is based on the Veteran's contentions of unemployability due to the severe calluses of the left heel the subject of this appeal.  

The Veteran  testified before the undersigned Veterans Law Judge at an October 2009 video conference hearing conducted between the RO and the Board Central Office.  A transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidentiary record contains a November 2003 Social Security Administration (SSA) appellate decision concluding that the Veteran is entitled to SSA disability benefits based on current disabilities, advanced age, and absence of transferrable skills from past occupations.  The medical and other historical records reviewed for that decision reflect that the Veteran has an eleventh-grade education, that he previously performed  physically demanding work in the construction field, and that the Veteran's current disabilities preclude his performing more that light physical work.  Noted current physical disabilities at that time included a painful left ankle condition following a bimalleolar fracture in May 2000 that was surgically repaired with internal fixation, but that nonetheless resulted in continued pain and difficulty with prolonged standing or walking, and difficulty bearing weight on the left leg.  Physical impairment of the left ankle was objectively supported by left calf atrophy, with the Veteran observed also to be no longer able to squat.  A January 2003 MRI scan of the spine was also noted showing a migrating disc at L4 with causing marked deformity of the thecal sac and probable extrinsic compression of the left L4 nerve.  The SSA determination and underlying medical records relied upon for that determination noted that the Veteran had ceased gainful work following the ankle fracture, but did not reflect impairment associated with the Veteran's keratosis of the left heel and associated scar tissue.

The Veteran was afforded a March 2010 VA examination to address the nature and severity of his service-connected severe calluses of the left heel, pursuant to the Board's December 2009 Remand.  At that examination the Veteran contended that he could no longer work due to a combination of disabilities of the neck, hip, low back, and feet pain, as well as due to illiteracy.  He also then contended that he could not perform sedentary work due to back and neck pain.  He informed that his work history consisted of work as a welder, followed by work as a bricklayer, followed by work as a heavy equipment operator.  The examiner noted the Veteran's complaints of pain of the left heel, which the Veteran alleged was constant at a 7 or 8 out of 10 severity, with 10/10 severity with weight bearing.  The examiner noted that the Veteran's shoes had irregular wear indicating weight bearing on the left forefoot.  The examiner ultimately concluded, "The Veteran's heel disability would make maintaining gainful employment in a physical setting very difficult," but that the disability would not impact sedentary employment.  

The March 2010 VA examiner failed to note or discuss the Veteran's past bimalleolar fracture.  

An addendum to the March 2010 VA examination was prepared by a different physician in July 2010 without the benefit of any further examination of the Veteran, with that second physician also not noting the Veteran's bimalleolar fracture or its residuals.  The second physician solely addressed the question whether the Veteran's plantar keratosis (the source of heel plantar surface scarring associated with repeated debridement over many years) was moderate, moderately severe, or severe.  The physician concluded that it was moderate, without further elaboration.  

The Board notes that such an opinion as was provided by the second VA physician in July 2010 is not supported by medical rationale or analysis such as would allow it to be weighed against contrary evidence, as is required for a VA examination opinion to be adequate for VA adjudicative purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board accordingly finds that a further VA examination is required in this case.  The Veteran's disability attributable to his severe calluses of the left heel must be differentiated from that due to other causes, to include status post bimalleolar fracture of the left ankle.   

Additionally, if significant disability is attributed to the Veteran's severe calluses of the left heel resulting in significant impact on capacity for employment of itself, then the Veteran's claim for TDIU should be developed to include some effort discover the Veteran's level of literacy or illiteracy, such as may inform the Veteran's capacity for sedentary employment.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran additional opportunity to submit evidence or argument in furtherance of his claims the subject of this appeal, and complete any associated development, as indicated.  

2.  Thereafter, afford the Veteran a new VA orthopedic examination.  The claims folder, including a copy of this remand, must be made available to the examiner and reviewed for the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail. 

a.  The examiner is advised that this examination is necessary because the prior examinations failed to note or discuss the Veteran's history of bimalleolar fracture of the left ankle with internal fixation and apparent ongoing disability, which fracture and its residuals appears from the record to have coincided with the ending of the Veteran's career as a heavy equipment operator, with the Veteran reportedly not having performed gainful employment since that time.   Accordingly, the examiner must carefully review the record as contained within the claims file, including the Veteran's history of treatment and complaints associated with his bimalleolar fracture of the left ankle and resulting impairment, including as reflected in a Social Security Administration November 2003 appellate disability determination and the medical records relied upon for that determination.  

b.  The examiner must, to the extent possible, differentiate disability due to the Veteran's severe calluses of the left heel due to recurrent keratosis and its treatment, from disability due to all other causes, to include other left leg or foot disability, including residuals of left ankle bimalleolar fracture.  The extent of impairment due to the severe calluses of the left heel resulting from repeated debridement of a keratosis of the heel over many years should be described in full.  

c.  The examiner should also address the extent to which the Veteran is precluded from different forms of work due to his severe calluses of the left heel resulting from repeated debridement of a keratosis of the heel, without consideration of other disabilities.  

d.  To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of service records, VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements, testimony, and statements before medical examiners.  In so doing, the examiner should review the body of this remand and the pertinent evidentiary review contained therein.  The examiner should address the Veteran's assertions as documented within the claims file.  

e.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  If credibility is at issue for any evidence relied upon by the examiner, the examiner should clearly articulate his/her conclusions about the credibility of the evidence, and the reasons for those conclusions.  

f.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  If the examination conducted pursuant to Remand instruction 2 results in that examiner concluding that the Veteran's severe calluses of the left heel cause significant impairment in work capacity, then the Veteran and the Veteran's records should be evaluated by vocational rehabilitation specialist.  The claims folder, including a copy of this remand, must be made available to the specialist for review.  Any indicated evaluation, tests, or studies should be conducted.  The vocational rehabilitation specialist should answer the following:
 
a.  What is the Veteran's level of literacy?  Is any vocational impairment present associated with a lack of literacy in the Veteran?  In answering this question, the vocational rehabilitation specialist should note potentially contradictory factual points indicated by the record:  the Veteran's contention that he is illiterate, and a November 2003 Social Security Administration appellate disability determination wherein it is noted that the Veteran has an eleventh-grade education.    

b.  To what degree is the Veteran precluded from substantially gainful employment by his severe calluses of the left heel, his past education and work experience, and any limitation in his skills, to include any illiteracy?  In answering this question, the specialist must not consider impairment due to other physical or mental disabilities, or due to the Veteran's age.  

c.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  If credibility is at issue for any evidence relied upon by the vocational rehabilitation specialist, the specialist should clearly articulate his/her conclusions about the credibility of the evidence, and the reasons for those conclusions.  

d.  All opinions provided should include discussion of specific evidence of record.  The vocational rehabilitation specialist must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the specialist should reflect review of the claims file and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claims de novo.  If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


